PER CURIAM.
Appellants, Tropical Shipping and Construction Co., Ltd., and Birdsall Shipping Co., S.A., raise seven points on appeal. They maintain that the trial court erred in: failing to instruct the jury on mitigation of damages; allowing testimony as to an unpaid medical bill; refusing to permit the introduction of medical records into evi*457dence; denying a motion for a new trial following inflammatory closing argument; admitting into evidence a video tape; overruling objections to videotaped depositions; and failing to reduce the verdict. Finding no merit in these contentions, we affirm. Fla.R.Civ.P. 1.110(d), 1.140(h); see Buchman v. Seaboard Coast Line R.R. Co., 381 So.2d 229 (Fla.1980); Bould v. Touchette, 349 So.2d 1181 (Fla.1977); Walt Disney World Co. v. Goode, 501 So.2d 622 (Fla. 5th DCA 1986), review dismissed, 520 So.2d 270 (Fla.1988); Wasden v. Seaboard Coast Line R.R. Co., 474 So.2d 825 (Fla.2d DCA 1985), review denied, 484 So.2d 9 (Fla.1986); Patterson v. Slachter, 439 So.2d 338 (Fla.3d DCA 1983); Dale v. Ford Motor Co., 409 So.2d 232 (Fla. 1st DCA 1982).
Affirmed.